ING Life Insurance and Annuity Company and its Variable Annuity Account C University of Texas System Retirement Programs Supplement dated April 29, 2011 to the Contract Prospectus dated April 29, 2011 The information in this Supplement updates and amends certain information contained in your variable annuity Contract Prospectus. Please read it carefully and keep it with your current variable annuity Contract Prospectus for future reference. 1. The information on page 20 of the Contract Prospectus about the unaffiliated fund families currently offered through the contract that made payments to the Company or its affiliates in 2010 is hereby deleted and replaced with the following: If the unaffiliated fund families currently offered through the contract that made payments to us were individually ranked according to the total amount they paid to the Company or its affiliates in 2010, in connection with the registered variable annuity contracts issued by the Company, that ranking would be as follows:  Fidelity Investments ®  Amana Funds  American Funds SM  American Century Investments  Franklin ® Templeton ® Investments  Loomis Sayles Funds  OppenheimerFunds, Inc.  BlackRock, Inc.  Columbia Funds  Alger Funds  Allianz Funds  Ariel Mutual Funds  PAX World Funds  Artisan Funds  Invesco Investments  Lazard Funds, Inc.  Pioneer Investments 2. Appendix II  Description of Underlying Funds is deleted in its entirety and replaced with the following. Insurance products, annuities and retirement plan funding issued by (third party administrative services may also be provided by) ING Life Insurance and Annuity Company. Securities are distributed by ING Financial Advisers, LLC (member SIPC), One Orange Way, Windsor, CT 06095. Securities may also be distributed through other broker-dealers with which ING Financial Advisers, LLC has selling agreements. X.134760-11 Page 1 of 12 April 2011 APPENDIX II DESCRIPTION OF UNDERLYING FUNDS List of Fund Name Changes New Fund Name Former Fund Name ING BlackRock Health Sciences Opportunities Portfolio ING Wells Fargo Health Care Portfolio ING Invesco Van Kampen Comstock Portfolio ING Van Kampen Comstock Portfolio ING Invesco Van Kampen Growth and Income Portfolio ING Van Kampen Growth and Income Portfolio The investment results of the mutual funds (funds) are likely to differ significantly and there is no assurance that any of the funds will achieve their respective investment objectives. You should consider the investment objectives, risks and charges, and expenses of the funds carefully before investing. Please refer to the fund prospectuses for additional information. Shares of the funds will rise and fall in value and you could lose money by investing in the funds. Shares of the funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Except as noted, all funds are diversified, as defined under the Investment Company Act of 1940. Fund prospectuses may be obtained free of charge at the address and telephone number listed in Contract Overview  Questions: Contacting the Company, by accessing the SECs web site or by contacting the SEC Public Reference Branch. If you received a summary prospectus for any of the funds available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address show on the front of the funds summary prospectus. Certain funds offered under the contracts have investment objectives and policies similar to other funds managed by the funds investment adviser. The investment results of a fund may be higher or lower than those of other funds managed by the same adviser. There is no assurance and no representation is made that the investment results of any fund will be comparable to those of another fund managed by the same investment adviser. For the share class of each fund offered through your contract, please see the cover page. Fund Name Investment Objective(s) Investment Adviser/Subadviser Alger Green Fund Seeks long-term capital appreciation. Investment Adviser: Fred Alger Management, Inc. Amana Growth Fund Seeks long-term capital growth. Investment Adviser: Saturna Capital Corporation Amana Income Fund Seeks current income and preservation of capital. Investment Adviser: Saturna Capital Corporation American Century ® Inflation-Adjusted Bond Fund Seeks to provide total return and inflation protection consistent with investments in inflation-indexed securities. Investment Adviser: American Century Investment Management, Inc. Ariel Fund Seeks long-term capital appreciation by investing in undervalued companies that show strong potential for Investment Adviser: Ariel Investments, LLC growth. Artisan International Fund Seeks maximum long-term capital growth. Investment Adviser: Artisan Partners Limited Partnership X.134760-11 Page 2 of 12 April 2011 Fund Name Investment Objective(s) Investment Adviser/Subadviser BlackRock Mid Cap Value Opportunities Fund Seeks capital appreciation and, secondarily, income by investing in securities, primarily equity securities that Fund Investment Adviser: BlackRock Advisors, LLC management believes are undervalued and therefore represent an investment value. Subadviser: BlackRock Investment Management, LLC Cohen & Steers Realty Shares, Inc. A non-diversified fund that seeks total return through investment in real estate securities. Investment Adviser: Cohen & Steers Capital Management, Inc. Columbia Diversified Equity Income Fund Seeks to provide shareholders with a high level of current income and as a secondary objective, steady growth of Investment Adviser: Columbia Management Investment capital. Advisers, LLC Columbia Mid Cap Value Fund Seeks long-term capital appreciation. Investment Adviser: Columbia Management Investment Advisers, LLC EuroPacific Growth Fund Ò Seeks to provide long-term growth of capital. Investment Adviser: Capital Research and Management Company SM Fidelity Ò VIP Contrafund Ò Portfolio Seeks long-term capital appreciation. Investment Adviser: Fidelity Management & Research Company (FMR) Subadvisers: FMR Co., Inc. and other affiliates of FMR Fidelity Ò VIP Equity-Income Portfolio Seeks reasonable income. Also considers the potential for capital appreciation. Seeks to achieve a yield which exceeds Investment Adviser: Fidelity Management & Research the composite yield on the securities comprising the S&P Company (FMR) ® Index. Subadvisers: FMR Co., Inc. and other affiliates of FMR Franklin Small Cap Value Securities Fund Seeks long-term total return. The Fund normally invests at least 80% of its net assets in investments of small Investment Adviser: Franklin Advisory Services, LLC capitalization companies. Fundamental Investors SM Seeks to achieve long-term growth of capital and income. Investment Adviser: Capital Research and Management Company SM X.134760-11 Page 3 of 12 April 2011 Fund Name Investment Objective(s) Investment Adviser/Subadviser ING American Century Small-Mid Cap Value Portfolio Seeks long-term capital growth; income is a secondary objective. Investment Adviser: Directed Services LLC Subadviser: American Century Investment Management, Inc. ING Artio Foreign Portfolio Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: Artio Global Management, LLC ING Baron Small Cap Growth Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: BAMCO, Inc. ING BlackRock Health Sciences Opportunities Portfolio Seeks long-term capital growth. Investment Adviser: Directed Services LLC Subadviser: BlackRock Advisors, LLC ING BlackRock Large Cap Growth Portfolio Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: BlackRock Investment Management, LLC ING BlackRock Science and Technology Opportunities Seeks long-term capital appreciation. Portfolio Investment Adviser: ING Investments, LLC Subadviser: BlackRock Advisors, LLC ING Clarion Global Real Estate Portfolio Seeks high total return, consisting of capital appreciation and current income. Investment Adviser: ING Investments, LLC Subadviser: ING Clarion Real Estate Securities LLC ING Clarion Real Estate Portfolio A non-diversified Portfolio that seeks total return including capital appreciation and current income. Investment Adviser: Directed Services LLC Subadviser: ING Clarion Real Estate Securities LLC ING Davis New York Venture Portfolio Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: Davis Selected Advisers, L.P. X.134760-11 Page 4 of 12 April 2011 Fund Name Investment Objective(s) Investment Adviser/Subadviser ING Fidelity ® VIP Mid Cap Portfolio Seeks long-term growth of capital. Investment Adviser: Directed Services LLC (Investment Adviser to the Master Fund): Fidelity Management & Research Company Subadviser : Fidelity Management and Research Company, Inc. * Fidelity is a registered trademark of Fidelity Management & Research LLC ING FMR SM Diversified Mid Cap Portfolio* Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: Fidelity Management & Research Company *FMR is a service mark of Fidelity Management & Research Company ING Global Bond Portfolio Seeks to maximize total return trough a combination of current income and capital appreciation. Investment Adviser: Directed Services LLC Subadviser: ING Investment Management Co. ING Growth and Income Portfolio Seeks to maximize total return through investments in a diversified portfolio of common stocks and securities Investment Adviser: ING Investments, LLC convertible into common stocks. It is anticipated that capital appreciation and investment income will both be Subadviser: ING Investment Management Co. major factors in achieving total return. ING Index Plus LargeCap Portfolio Seeks to outperform the total return performance of the S&P 500 Index, while maintaining a market level of risk. Investment Adviser: ING Investments, LLC Subadviser: ING Investment Management Co. ING Index Plus MidCap Portfolio Seeks to outperform the total return performance of the Standard & Poors MidCap 400 Index, while maintaining a Investment Adviser: ING Investments, LLC market level of risk. Subadviser: ING Investment Management Co. ING Index Plus SmallCap Portfolio Seeks to outperform the total return performance of the Standard & Poors SmallCap 600 Index, while maintaining Investment Adviser: ING Investments, LLC a market level of risk. Subadviser: ING Investment Management Co. X.134760-11 Page 5 of 12 April 2011 Fund Name Investment Objective(s) Investment Adviser/Subadviser ING Intermediate Bond Portfolio Seeks to maximize total return consistent with reasonable risk. The Portfolio seeks its objective through investments Investment Adviser: ING Investments, LLC in a diversified portfolio consisting primarily of debt securities. It is anticipated that capital appreciation and Subadviser: ING Investment Management Co. investment income will both be major factors in achieving total return. ING International Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return of a widely accepted Investment Adviser: ING Investments, LLC international Index. Subadviser: ING Investment Management Co. ING International Value Portfolio Seeks long-term capital appreciation. Investment Adviser: ING Investments, LLC Subadviser: ING Investment Management Co. ING Invesco Van Kampen Comstock Portfolio Seeks capital growth and income. Investment Adviser: Directed Services LLC Subadviser: Invesco Advisers, Inc. ING Invesco Van Kampen Growth and Income Portfolio Seeks long-term growth of capital and income. Investment Adviser: Directed Services LLC Subadviser: Invesco Advisers, Inc. ING Janus Contrarian Portfolio A non-diversified Portfolio that seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: Janus Capital Management, LLC ING JPMorgan Small Cap Core Equity Portfolio Seeks capital growth over the long term. Investment Adviser: Directed Services LLC Subadviser: J.P. Morgan Investment Management Inc. ING Large Cap Growth Portfolio Seeks long-term capital growth. Investment Adviser: Directed Services LLC Subadviser: ING Investment Management Co. ING Large Cap Value Portfolio Seeks long-term growth of capital and current income. Investment Adviser: Directed Services LLC Subadviser: ING Investment Management Co. X.134760-11 Page 6 of 12 April 2011 Fund Name Investment Objective(s) Investment Adviser/Subadviser ING Marsico Growth Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: Marsico Capital Management, LLC ING MFS Utilities Portfolio Seeks total return. Investment Adviser: Directed Services LLC Subadviser: Massachusetts Financial Services Company ING MidCap Opportunities Portfolio Seeks long-term capital appreciation. Investment Adviser: ING Investments, LLC Subadviser: ING Investment Management Co. ING Money Market Portfolio* Seeks to provide high current return, consistent with preservation of capital and liquidity, through investment in Investment Adviser: ING Investments, LLC high-quality money market instruments while maintaining a stable share price of $1.00. Subadviser: ING Investment Management Co. *There is no guarantee that the ING Money Market Subaccount will have a positive or level return. ING Oppenheimer Global Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: OppenheimerFunds, Inc. ING PIMCO High Yield Portfolio Seeks maximum total return, consistent with preservation of capital and prudent investment management. Investment Adviser: Directed Services LLC Subadviser: Pacific Investment Management Company LLC ING Pioneer Fund Portfolio Seeks reasonable income and capital growth. Investment Adviser: Directed Services LLC Subadviser: Pioneer Investment Management, Inc. ING Pioneer High Yield Portfolio Seeks to maximize total return through income and capital appreciation. Investment Adviser: Directed Services LLC Subadviser: Pioneer Investment Management, Inc. X.134760-11 Page 7 of 12 April 2011 Fund Name Investment Objective(s) Investment Adviser/Subadviser ING Pioneer Mid Cap Value Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: Pioneer Investment Management, Inc. ING Russell TM Large Cap Growth Index Portfolio A non-diversified Portfolio that seeks investment results (before fees and expenses) that correspond to the total Investment Adviser: ING Investments, LLC return of the Russell Top 200 ® Growth Index. Subadviser: ING Investment Management Co. ING Russell TM Large Cap Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return of the Russell Top 200 ® Investment Adviser: ING Investments, LLC Index. Subadviser: ING Investment Management Co. ING Russell TM Large Cap Value Index Portfolio A non-diversified Portfolio that seeks investment results (before fees and expenses) that correspond to the total Investment Adviser: ING Investments, LLC return of the Russell Top 200 ® Value Index. Subadviser: ING Investment Management Co. ING Russell TM Mid Cap Growth Index Portfolio A non-diversified Portfolio that seeks investment results (before fees and expenses) that correspond to the total Investment Adviser: ING Investments, LLC return of the Russell Midcap ® Growth Index. Subadviser: ING Investment Management Co. ING Russell TM Mid Cap Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return of the Russell Midcap ® Index. Investment Adviser: ING Investments, LLC Subadviser: ING Investment Management Co. ING Russell TM Small Cap Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return of the Russell 2000 ® Index. Investment Adviser: ING Investments, LLC Subadviser: ING Investment Management Co. ING Small Company Portfolio Seeks growth of capital primarily through investment in a diversified portfolio of common stocks of companies with Investment Adviser: ING Investments, LLC smaller market capitalizations. Subadviser: ING Investment Management Co. ING Solution Growth Portfolio Seeks to provide capital growth through a diversified asset allocation strategy. Investment Adviser: Directed Services LLC Consultant: Investment Committee X.134760-11 Page 8 of 12 April 2011 Fund Name Investment Objective(s) Investment Adviser/Subadviser ING Solution Income Portfolio Seeks to provide a combination of total return and stability of principal consistent with an asset allocation targeted to Investment Adviser: Directed Services LLC retirement. Consultant: Investment Committee ING Solution Moderate Portfolio Seeks to provide a combination of total return and stability of principal through a diversified asset allocation strategy. Investment Adviser: Directed Services LLC Consultant: Investment Committee ING Solution 2015 Portfolio Until the day prior to its Target Date, the Portfolio seeks to provide total return consistent with an asset allocation Investment Adviser: Directed Services LLC targeted at retirement in approximately 2015. On the Target Date, the Portfolios investment objective will be to seek to Consultant: Investment Committee provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. ING Solution 2025 Portfolio Until the day prior to its Target Date, the Portfolio seeks to provide total return consistent with an asset allocation Investment Adviser: Directed Services LLC targeted at retirement in approximately 2025. On the Target Date, the Portfolios investment objective will be to seek to Consultant: Investment Committee provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. ING Solution 2035 Portfolio Until the day prior to its Target Date, the Portfolio seeks to provide total return consistent with an asset allocation Investment Adviser: Directed Services LLC targeted at retirement in approximately 2035. On the Target Date, the Portfolios investment objective will be to seek to Consultant: Investment Committee provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. ING Solution 2045 Portfolio Until the day prior to its Target Date, the Portfolio seeks to provide total return consistent with an asset allocation Investment Adviser: Directed Services LLC targeted at retirement in approximately 2045. On the Target Date, the Portfolios investment objective will be to seek to Consultant: Investment Committee provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. ING Solution 2055 Portfolio Until the day prior to its Target Date, the Portfolio seeks to provide total return consistent with an asset allocation Investment Adviser: Directed Services LLC targeted at retirement in approximately 2055. On the Target Date, the Portfolios investment objective will be to seek to Consultant: Investment Committee provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. X.134760-11 Page 9 of 12 April 2011 Fund Name Investment Objective(s) Investment Adviser/Subadviser ING Strategic Allocation Conservative Portfolio Seeks to provide total return (i.e., income and capital growth, both realized and unrealized) consistent with Investment Adviser: ING Investments, LLC preservation of capital. Subadviser: ING Investment Management Co. ING Strategic Allocation Growth Portfolio Seeks to provide capital appreciation. Investment Adviser: ING Investments, LLC Subadviser: ING Investment Management Co. ING Strategic Allocation Moderate Portfolio Seeks to provide total return (i.e., income and capital appreciation, both realized and unrealized). Investment Adviser: ING Investments, LLC Subadviser: ING Investment Management Co. ING T. Rowe Price Capital Appreciation Portfolio Seeks, over the long-term, a high total investment return, consistent with the preservation of capital and prudent Investment Adviser: Directed Services LLC investment risk. Subadviser: T. Rowe Price Associates, Inc. ING T. Rowe Price Diversified Mid Cap Growth Seeks long-term capital appreciation. Portfolio Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. ING T. Rowe Price Equity Income Portfolio Seeks substantial dividend income as well as long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. ING T. Rowe Price Growth Equity Portfolio Seeks long-term capital growth, and secondarily, increasing dividend income. Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. ING T. Rowe Price International Stock Portfolio Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. ING Templeton Foreign Equity Portfolio Seeks long-term capital growth. Investment Adviser: Directed Services LLC Subadviser: Templeton Investment Counsel, LLC X.134760-11 Page 10 of 12 April 2011 Fund Name Investment Objective(s) Investment Adviser/Subadviser ING UBS U.S. Large Cap Equity Portfolio Seeks long-term growth of capital and future income. Investment Advise r: Directed Services LLC Subadviser: UBS Global Asset Management (Americas) Inc. ING U.S. Bond Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return of the Barclays Capital U.S. Investment Adviser: ING Investments, LLC Aggregate Bond Index. Subadviser: Neuberger Berman Fixed Income LLC Invesco Mid Cap Core Equity Fund Seeks long-term growth of capital. Investment Adviser: Invesco Advisors, Inc. Lazard U.S. Mid Cap Equity Portfolio Seeks long-term capital appreciation. Investment Adviser: Lazard Asset Management LLC Loomis Sayles Small Cap Value Fund Seeks long-term capital growth from investments in common stocks or other equity securities. Investment Adviser: Loomis, Sayles & Company, L.P. New Perspective Fund Ò Seeks to provide long-term growth of capital. Future income is a secondary objective. Investment Adviser: Capital Research and Management Company SM Oppenheimer Developing Markets Fund Aggressively seeks capital appreciation. Investment Adviser: OppenheimerFunds, Inc. Pax World Balanced Fund Seeks income and conservation of principal and secondarily long-term growth of capital. Investment Adviser: Pax World Management LLC PIMCO VIT Real Return Portfolio Seeks maximum real return, consistent with preservation of real capital and prudent investment management. Investment Adviser: Pacific Investment Management Company LLC (PIMCO) Pioneer Emerging Markets VCT Portfolio Seeks long-term growth of capital. Investment Adviser: Pioneer Investment Management, Inc. SMALLCAP World Fund ® Seeks to provide long-term growth of capital. Investment Adviser: Capital Research and Management Company SM X.134760-11 Page 11 of 12 April 2011 Fund Name Investment Objective(s) Investment Adviser/Subadviser Templeton Global Bond Fund Current income with capital appreciation and growth of income. Investment Adviser: Franklin Advisers, Inc. The Bond Fund of America SM Seeks to provide as high a level of current income as is consistent with the preservation of capital. Investment Adviser: Capital Research and Management Company SM The Growth Fund of America Ò Seeks to provide growth of capital. Investment Adviser: Capital Research and Management Company SM USAA Precious Metals and Minerals Fund A non-diversified fund that seeks long-term capital appreciation and to protect the purchasing power of your Investment Adviser: USAA Investment Management capital against inflation. Company Wanger International Seeks long-term capital appreciation. Investment Adviser: Columbia Wanger Asset Management, LLC Wanger Select Seeks long-term capital appreciation. Investment Adviser: Columbia Wanger Asset Management, LLC Wanger USA Seeks long-term capital appreciation. Investment Adviser: Columbia Wanger Asset Management, LLC X.134760-11 Page 12 of 12 April 2011
